Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1, and 3-21 have been examined in this application. Claim 2 has been canceled. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 10/24/19 are acceptable for examination proceedings.
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	The term "substantially" in claim 1, and 21 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
.

5.	The term "about" in claim 1, 17, 19-20 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The mentioned claim includes the limitation of “interval is about 0.1 milliseconds or
greater to about 10 seconds or less”.  Here the range of interval is not defined clearly. It includes the word “about” which can be broadly interpreted as around, near, roughly, approximately etc. Hence the claimed range of interval is indefinite. 
6.	The claims 3-18, and 19 are also rejected under 35 U.S.C. 112(b), second paragraph due to their direct/indirect dependency over the claim 1, and 19 respectively.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US PG Pub: 2017/0102696) in view of Middleton (US PG Pub: 2011/0219327).
Regarding claim 1, Bell teaches method of operating a machine having two or more components with a control system comprising: a) controlling one or more operations of each of the two or more components of the machine using one or more data processors with a plurality of control signals (e.g., As discussed above, a process plant, process control system, or process control environment that includes or supports at least some of the novel distributed industrial process monitoring and analytics techniques described herein operates to control one or more industrial processes in real-time. As such, the process plant or control system may include therein one or more wired or wireless process control devices, components, or elements that perform physical functions (such as opening or closing valves, measuring temperature, pressure, and/or other process and/or environmental parameters, and the like) to control a process executing within the process plant or system. The process plant or process control system may include, for example, one or more wired communication networks and/one or more wireless communication networks. The process plant or control system may include centralized databases, such as continuous, batch and other types of historian databases) (Para. [0086], also refer to Para. [0088], [0011]);
	b) time-stamping the control signals with the data processor to form time-stamped control entries corresponding with the plurality of the control signals (e.g., Typically, the distributed data engine 102x generally operates on big data that has been generated or provided by one or more data sources within the process control plant or system 5 and/or otherwise associated with the real-time operations of the process control plant or system 5. For example, a DDE 102x may collect and time-stamp data that is received at and/or generated by the device in which it is embedded, or that is received at and/or generated by its corresponding data source or sources. The collected data may be stored (at least temporarily) in the local memory of the data engine 102x) (Para. [0132], also Refer to Para. [0380]-[0383]);
	c) storing the time-stamped control entries for subsequent retrieval in a storage medium (e.g., Where multiple data sources 702 are indicated in the same standardized query, each of the data sources 702 may have data points having different timestamps, and the measurements associated with such timestamps may have occurred at different sample rates. For example, a first data source 702a and a second data source 702d may be indicated by the standardized query. The data source 702a may be a first data source storing data points having a first sample rate (e.g., one measurement every second), and the data source 702d may be a second data source storing data points having a second sample rate (e.g., four measurements every second). The obtained data may be aligned according to the parameters specified within the standardized query by adding or removing data points at times that are integer multiples of the period of the sampling rate specified by the standardized query, as discussed above) (Para. [0383], also Refer to Para. [0024]);
	d) sensing a plurality of operating conditions of each of the two or more components of the machine with two or more monitoring devices (e.g., The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc., while the I/O cards 26 and 28 may be any types of I/O devices conforming to any desired communication or controller protocol. In FIG. 1, the field devices 15-18 are standard 4-20 mA devices or HART.RTM. devices that communicate over analog lines or combined analog and digital lines to the I/O card 26, while the field devices 19-22 are smart devices, such as FOUNDATION.RTM. Fieldbus field devices,that communicate over a digital bus to the I/O card 28 using a FOUNDATION.RTM. Fieldbus communications protocol. In some embodiments, though, at 
	e) time-stamping the data signals with the one or more data processors to form time-stamped data entries corresponding with the data signals (e.g., Typically, the distributed data engine 102x generally operates on big data that has been generated or provided by one or more data sources within the process control plant or system 5 and/or otherwise associated with the real-time operations of the process control plant or system 5. For example, a DDE 102x may collect and time-stamp data that is received at and/or generated by the device in which it is 
	Bell does not specifically teach and f) storing the time-stamped data entries for subsequent retrieval in the storage medium; and wherein the method includes automatically filtering the time-stamped control entries and the time-stamped data entries for storage within the storage medium using one or more time-stamp filters.  
	Middleton teaches and f) storing the time-stamped data entries for subsequent retrieval in the storage medium; and wherein the method includes automatically filtering the time-stamped control entries and the time-stamped data entries for storage within the storage medium using one or more time-stamp filters (e.g., In the exemplary embodiments disclosed herein, a process control and manufacturing information database client application, such as a trending client that graphically displays a series of data point values for a particular observed parameter of a manufacturing process, initially receives, via a data acquisition interface, a set of timestamped time-series data values for an observed parameter from a process control and manufacturing information database. Thereafter, the client application invokes a time-series data filter. The time-series data filter includes/supports at least one filtering operation that is applied to the set of timestamped time-series data values to render a filtered data set for plotting/drawing on the graphical display interface. Furthermore, the exemplary embodiment incorporates an extensible, component-based, architecture that enables supplementation of the set of filter types supported by the client application. Embodiments also support tuning various characteristics of the filters (e.g. time periods, deadband value ranges, etc.)) (Para. [0011] - [0012], also Refer to Para. [0024]).  

10.	Regarding claim 3, the combination of Bell and Middleton teaches the method according to Claim 1, wherein Bell further teaches the storage medium includes a predefined data structure having a multi-dimensional array structure (e.g., For example, the standardized query may be included in one or more objects or arrays of a JSON file.) (Para. [0037]); wherein one dimension of arrays of the multi-dimensional array structure is identified by a pre-determined time interval over a predetermined time period (e.g., When the standardized query is received at the data provider 704a, the data provider 704a extracts query parameters from the standardized query 709 (block 764). The query parameters may include parameters associated with time (e.g., a timeframe for which data is to be obtained, a sampling rate, etc.), data types or characteristics (e.g., process variables, columns within a table, measurements, calculated values from measurements, etc.), or the data source 702a from which the data is to be obtained (e.g., an indication of the database, a path thereto, or a table therein)) (Para. [0386]); and wherein the storing the time-stamped data entries, time-stamped control entries, or both includes matching the pre-determined time interval with the time-stamp of the time-stamped data entries, time-stamped control entries, or both (e.g., In embodiments in which a sampling rate is specified, obtaining the data may include ensuring the data includes data points with timestamps matching each of the sample points indicated by the timeframe and sampling rate. This may be done for each timeframe and sampling rate. As noted above, these sample points correspond to integer 
11.	Regarding claim 4, the combination of Bell and Middleton teaches the method according to Claim 1, wherein Bell further teaches the one or more data processors access and execute one or more control programs to control the one or more operations; and wherein the one or more control programs are stored within another storage medium as compared to the time-stamped data entries and the time-stamped control entries (e.g., As previously discussed, distributed data engines may be embedded in process control devices whose main function is to automatically generate and/or receive process control data to perform functions to control a process in real-time in the process plant environment 5. For instance, respective data engines may be embedded in or manufactured into process controllers, field devices, and I/O devices. In the process plant environment 5, process controllers receive signals indicative of process measurements made by field devices, process this information to implement a control routine, and generate control signals that are sent over traditional wired or wireless process control communication links or networks to other field devices to control the operation of a process in the plant 5. Typically, at least one field device performs a physical function (e.g., opening or closing a valve, increasing or decreasing a temperature, etc.) to control the operation of a process, and some types of field devices communicate with controllers by using I/O devices. Process controllers, field devices, and I/O devices may be wired or wireless, and any number and 
12.	Regarding claim 5, the combination of Bell and Middleton teaches the method according to Claim 4, wherein Bell further teaches the storage medium in which the one or more control programs are stored is nonvolatile memory while the storage medium in which the time-stamped data entries and time-stamped control entries are stored is volatile memory (e.g., In some embodiments, the data provider 704a may further extract parameters indicating how the data is to be returned to the query execution service 706 (i.e., formatting, structure, timing, or protocol to use in providing the requested data to the data requesting entity). The data provider 704a may store the extracted query parameters in a volatile or non-volatile memory for use in generating one or more data source-specific queries and/or formatting obtained data to provide to the data requesting entity) (Para. [0386]).  
13.	Regarding claim 6, the combination of Bell and Middleton teaches the method according to Claim 5, wherein Bell further teaches the method includes retrieving and analyzing the time-stamped data entries and time-stamped control entries from the storage medium for a predetermined period of time using the one or more data processors and executing one or more data analysis modules (e.g., some embodiments, a distributed data engine 150 includes one or more big data analyzers 170 to perform respective data analytics and/or learning on at least parts of the big data stored in the memory 155. The execution of the local analytics and/or learning may be performed in response to a command or instruction generated by a user or by another node. Additionally or alternatively, the execution of the local analytics and/or learning may be performed in an automatic and/or autonomous manner without using any input from users or other nodes to initiate and/or perform the learning analysis. For example, the data analytics and/or learning may be performed in a manner such as previously discussed, in a manner such as discussed in aforementioned U.S. Application No. 62/060,408, entitled "DATA PIPELINE FOR PROCESS CONTROL SYSTEM ANALYTICS," or in some other suitable manner. In an embodiment, the big data analyzers 170 individually or collectively perform large scale data analysis on the stored data (e.g., data mining, data discovery, etc.) to discover, detect, or learn new information or knowledge. Data mining generally involves the process of examining large quantities of data to extract new or previously unknown interesting data or patterns such as unusual records or multiple groups of data records. The big data analyzers 170 may also perform large scale data analysis on the stored data (e.g., machine learning analysis, data modeling, pattern recognition, predictive analysis, correlation analysis, etc.) to predict, calculate, or identify implicit relationships or inferences within the stored data) (Para. [0137]-[0138]); and wherein the one or more data analysis modules are stored within a storage medium separate from the volatile memory and in communication with the one or more data processors (e.g., In some embodiments, at least some big data analyzers 170 are not included in a distributed data engine 150, but instead are co-resident with the distributed data engine 150 on a same host data source device or component and in communicative connection with the data engine 150. For example, the data engine 150, including the storage area 155, receivers 160 and servicers 165 may be implemented by a first set of computer-executable instructions, and the big data analyzers 170 may be implemented by a semiconductor chip or by a second set of computer-executable instructions, which may or may not be stored on the same non-transitory, tangible memories or data storage devices as the first set of computer-executable instructions. In some embodiments, 
14.	Regarding claim 7, the combination of Bell and Middleton teaches the method according to Claim 6, wherein Bell further teaches the one or more control programs and the one or more data analysis modules are stored within the same storage medium (e.g., Extracting the query parameters may include determining one or more parameters based upon objects, arrays, or elements within the standardized query 709. In some embodiments, the data provider 704a may further extract parameters indicating how the data is to be returned to the query execution service 706 (i.e., formatting, structure, timing, or protocol to use in providing the requested data to the data requesting entity). The data provider 704a may store the extracted query parameters in a volatile or non-volatile memory for use in generating one or more data source-specific queries and/or formatting obtained data to provide to the data requesting entity) (Para. [0386]).  
15.	Regarding claim 8, the combination of Bell and Middleton teaches the method according to Claim 6, wherein Bell further teaches the one or more data analysis modules include one or more data analysis algorithms which ascertain the a presence or absence of one or more anomalous conditions, faults, or both of the two or more components within the time-stamped data entries, time-stamped control entries, or both (e.g., A novel data analytics technique or function (e.g., that may be provided by the distributed industrial process performance monitoring/analytics system or DAS 100) is a frequency analysis analytics technique or function for early warning fault detection in process control systems or plants, such as the process plant 5. 
16.	Regarding claim 9, the combination of Bell and Middleton teaches the method according to Claim 8, wherein Bell further teaches the one or more data analysis algorithms determine an interdependence between one or more of the time-stamped control entries and one or more of the time-stamped data entries, between two or more of the time-stamped control entries, between two or more of the time-stamped data entries, or any combination thereof (e.g.,   Where multiple data sources 702 are indicated in the same standardized query, each of the data sources 702 may have data points having different timestamps, and the measurements associated with such timestamps may have occurred at different sample rates. For example, a first data source 702a and a second data source 702d may be indicated by the standardized query. The data source 702a may be a first data source storing data points having a first sample rate (e.g., one measurement every second), and the data source 702d may be a second data source storing data points having a second sample rate (e.g., four measurements every second). The obtained data may be aligned according to the parameters specified within the standardized query by adding or removing data points at times that are integer multiples of the period of the sampling rate specified by the standardized query, as discussed above) (Para. [0383], also refer to Para. [0394])
17.	Regarding claim 10, the combination of Bell and Middleton teaches the method according to Claim 8, wherein Bell further teaches the one or more data analysis algorithms calculate one or more trends of the time-stamped data entries, the time-stamped control entries, or both over the predetermined period of time (e.g., In some embodiments, one or more data 
18.	Regarding claim 11, the combination of Bell and Middleton teaches the method according to Claim 10, wherein Bell further teaches the at least one of the time-stamped data entries and/or one of the time-stamped control entries deviating from the one or more trends is identified as the one or more anomalous conditions (e.g., At a block 1204, the method 1200 may include determining, based on the obtained initial set of process signals, a leading indicator of an abnormality, a fault, a decrease in performance, or other undesired/undesirable condition occurring (or that has occurred) within the process plant. For example, the leading indicator may be a change in the behavior of one or more process control signals that occurs prior to the occurrence of the abnormality, fault, decrease in performance, and/or other condition, such as a spike in a peak amplitude of a particular frequency of a particular process control signal (e.g., the spike 1104 shown in FIG. 7B)) (Para. [0413]).    
19.	Regarding claim 12, the combination of Bell and Middleton teaches the method according to Claim 8, wherein Bell further teaches the one or more data analysis algorithms include one or more Fourier Transform algorithms, oscilloscope algorithms, cycle time algorithms, fault algorithms, deviation algorithms, or a combination thereof (e.g., The Transformers category may include sub-category data block definitions that correspond to analyzing input datasets to acquire knowledge and learning about their contents, such as "Sensitivity," "Clusters," "RandomForest," "CBP" (e.g., conditional Bayesian probability 
20.	Regarding claim 13, the combination of Bell and Middleton teaches the method according to Claim 8, wherein Bell further teaches the method includes automatically scheduling predictive maintenance or service to be performed upon the machine based on occurrence or detection of the one or more anomalous conditions, faults, or both of the two or more components and/or an absence of detection of the one or more anomalous conditions, faults, or both of the two or more components (e.g., some situations, at least some of discovered knowledge included in the analytics output 410 is directly provided to the process plant 5 to effect or implement one or more prescriptive changes, as represented in FIG. 4O by the arrow 420. For example, the discovered knowledge 410 may include a prescriptive action comprising a change to a set point, a change to a configuration of a controller, a change to a priority of process control message, or a change to some other value, parameter, configuration, etc. The data analytics system 100 may automatically and directly download or otherwise cause the change to be implemented in the process plant 5 without requiring any user intervention 418, thereby automatically optimizing the performance and output 405 of the process plant 5 and/or preventing or deterring the occurrence of faults, failures, and other undesirable conditions based on the discovered knowledge 410. It is noted that this leg of the control loop 400 automatically updates the on-line process plant 5 to improve its current operations in real-time, as the analytics 
21.	Regarding claim 14, the combination of Bell and Middleton teaches the method according to Claim 8, wherein Bell further teaches the method includes automatically identifying and alerting a user of the occurrence or the detection of one or more anomalous conditions, faults, or both (e.g., Typically, when a fault is detected (e.g., automatically by the process control system), an alarm is generated at an operator interface. The operator may then attempt to diagnose the root cause of the fault and take corrective action) (Para. [0083]); and wherein alerting a user includes automatically displaying the one or more anomalous conditions, faults, or both on a user viewable interface (e.g., For example, the system 100 may include a user interface application (e.g., the Data Analytics Studio) for configuring and developing data analytic models, a run-time engine for executing models (which may operate, in whole or in part, on real-time data generated by the process control system), and the same or another user interface application (e.g., a Run-time Dashboard) for displaying analytics results. The system 100 may operate on or support multiple types of data sources, including real-time values as previously mentioned (e.g., real-time continuous values), event collection, batch data collection, operator rounds data, LIMS data, external data such as supply chain data and/or weather data, and any other type of data associated with the process control system, including both structured and unstructured data. The system 100 may provide a set of standard analytics "out-of-the-box," such as descriptive statistics, histogram plots, correlation plots, etc. Additionally, the system 100 may provide a structured environment for users to create desired analytics and to view both source 
22.	Regarding claim 15, the combination of Bell and Middleton teaches the method according to Claim 8, wherein Bell further teaches the storage medium receives the time-stamped data entries, the time-stamped control entries, or both as one or more generally continuous streams of data; wherein the one or more data processors receive the data signals, the time-stamped data entries, or both as one or more generally continuous streams of data (e.g., Further, the DDE User Interface Application enables a user to transform an off-line data module into an "on-line data module," so that the on-line data module of the data model binds to or otherwise receives live (e.g., streaming) data being generated by live data sources of the on-line process control system, performs the one or more data analytics defined therein on the live data, and provides the output to a user interface, historian, or other applications) 9Para. [0152]); and wherein generally continuous is a time frequency with gaps smaller than a period in which the one or more fault conditions occur (e.g., One technique of finding leading indicators in a process plant includes analyzing the behavior of the process data over time. The behavior may change for many reasons, but in some scenarios, the changes may be associated with process upsets that lead to abnormalities, faults, decreases in performance, and/or other conditions, and as such may be considered to be leading indicators of such conditions. The rolling FFT technique described 
23.	Regarding claim 16, the combination of Bell and Middleton teaches the method according to Claim 8, wherein Bell further teaches retrieving and analyzing step is completed while the machine is actively operating (e.g., the distributed analytics system 100 and associated methods, devices, apparatuses, components, and techniques disclosed herein allow for comprehensive performance monitoring and real-time analytics that is distributed throughout the plant and even at corporate and/or enterprise levels in a manner similar to that of distributed control systems (see, e.g., FIG. 2B) so that real-time descriptions, predictions, and prescriptions related to current operations of the process plant are constantly available) (Para. [0422]).  
24.	Regarding claim 17, the combination of Bell and Middleton teaches the method according to Claim 1, wherein Middleton further teaches a frequency of acquiring and storing the data signals, the control signals, or both is about every 0.1 milliseconds or greater to about every 10 seconds or less (e.g.,  If the timestamp on the received data point is earlier than the timestamp of the previous point received for the tag (i.e. the point is out of sequence), the received point is tabled with the timestamp of the previously tabled data point "plus 5 milliseconds". A special Quality Detail value is stored with the received point to indicate that it is out of sequence (the original quality received from the data source is stored in the "quality" descriptor field for the stored data point)) (Para. [0046]).   
Regarding claim 18, the combination of Bell and Middleton teaches the method according to Claim 1, wherein Bell further teaches the one or more control programs and one or more data analysis modules are located within a drive of a controller; the storage medium into which the time-stamped data entries, time- stamped control entries or both are stored is a random-access memory of the controller; and the one or more data processors are also within the controller (e.g., FIG. 3 includes a simplified block diagram of an example distributed industrial process performance data monitoring and/or data analytics engine 150, instances of which may be included in the process control data analytics communications network 112 of FIG. 2A (e.g., the distributed data engines 102x). Referring to FIG. 3, the example distributed data engine 150 includes a big data storage area 155 for caching, storing, and/or historizing big data, one or more big data appliance receivers 160, and one or more big data appliance request servicers 165. Each of the big data appliance receivers 160 is configured to receive and/or observe data from one or more data sources 168. In an example, a big data appliance receiver 160 receives and/or observes, via a network interface to a traditional, process control communications network such as the data highway 10, a Fieldbus network, a WirelessHART network, etc., data that is traveling over the traditional, process control communications network. Additionally or alternatively, the big data appliance receiver 160 may receive data, via a local interface, from its corresponding data source(s)) 168, such as from a process control or other type of device into which the DDE 150 is embedded or manufactured, or to which the DDE 150 is locally, directly, and/or otherwise tightly coupled. Still additionally or alternatively, the big data appliance receiver 160 may receive big data packets, e.g., via a data analytics network interface 175. The received big data packets may have been streamed from another DDE 150 and/or may have been generated by a big data source with which the data engine 150 resides). Irrespective of the source(s) 168 of the 
26.	Regarding claim 19, Bell teaches A control system which controls operation of a machine having two or more components and comprises: a) one or more first storage mediums having one or more control programs stored therein, wherein the one or more control programs are configured to instruct one or more data processors to control operations of each of the two or more components of the machine (e.g., As discussed above, a process plant, process control system, or process control environment that includes or supports at least some of the novel distributed industrial process monitoring and analytics techniques described herein operates to control one or more industrial processes in real-time. As such, the process plant or control system may include therein one or more wired or wireless process control devices, components, or elements that perform physical functions (such as opening or closing valves, measuring temperature, pressure, and/or other process and/or environmental parameters, and the like) to 
b) the one or more data processors in communication with the one or more storage mediums and further configured to time-stamp a plurality of control signals to form time-stamped control signals and time-stamp a plurality of data signals to form time-stamped data signals (e.g., Typically, the distributed data engine 102x generally operates on big data that has been generated or provided by one or more data sources within the process control plant or system 5 and/or otherwise associated with the real-time operations of the process control plant or system 5. For example, a DDE 102x may collect and time-stamp data that is received at and/or generated by the device in which it is embedded, or that is received at and/or generated by its corresponding data source or sources. The collected data may be stored (at least temporarily) in the local memory of the data engine 102x) (Para. [0132], also Refer to Para. [0380]-[0383]); 
c) one or more monitoring devices in communication with the one or more data processors and configured to sense a plurality of operating conditions of the two or more components of the machine and transmit the plurality of data signals corresponding to the plurality of operating conditions to the one or more data processors (e.g., The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc., while the I/O cards 26 and 28 may be any types of I/O devices conforming to any desired communication or controller protocol. In FIG. 1, the field devices 15-18 are standard 4-20 mA devices or HART.RTM. devices that communicate over analog lines or combined analog and 
and d) one or more secondary storage mediums in communication with the one or more data processors and configured to receive the time-stamped control entries and the time-stamped data entries from the one or more data processors (e.g., Where multiple data sources 702 are indicated in the same standardized query, each of the data sources 702 may have data points having different timestamps, and the measurements associated with such timestamps may have occurred at different sample rates. For example, a first data source 702a and a second data source 702d may be indicated by the standardized query. The data source 702a may be a first data source storing data points having a first sample rate (e.g., one measurement every second), and the data source 702d may be a second data source storing data points having a second sample rate (e.g., four measurements every second). The obtained data may be aligned according to the parameters specified within the standardized query by adding or removing data points at times that are integer multiples of the period of the sampling rate specified by the standardized query, as discussed above) (Para. [0383], also Refer to Para. [0024]); 
wherein the one or more second storage mediums includes a predefined data structure having a multi-dimensional array structure (e.g., For example, the standardized query may be 
Bell does not specifically teach and the pre-determined time interval is about 0.1 milliseconds or greater to about 10 seconds or less.
Middleton teaches and the pre-determined time interval is about 0.1 milliseconds or greater to about 10 seconds or less (e.g., If the timestamp on the received data point is earlier than the timestamp of the previous point received for the tag (i.e. the point is out of sequence), the received point is tabled with the timestamp of the previously tabled data point "plus 5 milliseconds". A special Quality Detail value is stored with the received point to indicate that it is out of sequence (the original quality received from the data source is stored in the "quality" descriptor field for the stored data point)) (Para. [0046]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Bell and Middleton before him/her, to modify the teachings of Bell to include the teachings of Middleton with the motivation to reduce, in a meaningful manner, the quantity of data points plotted on a graphical display representing a set of time-series data point values (Middleton: Para. [0013]).
Regarding claim 20, the combination of Bell and Middleton teaches the control system of Claim 19, wherein Bell further teaches the one or more first storage mediums further include one or more data analysis modules stored therein, and wherein the one or more data analysis modules are configured to instruct the one or more data processors to retrieve and analyze the time-stamped data entries and the time- stamped control entries from the one or more second storage mediums for a predetermined period to identify a presence, absence, or both of one or more anomalous conditions, faults, or both of at least one of the two or more components e.g., A novel data analytics technique or function (e.g., that may be provided by the distributed industrial process performance monitoring/analytics system or DAS 100) is a frequency analysis analytics technique or function for early warning fault detection in process control systems or plants, such as the process plant 5. Said novel frequency analysis analytics technique or function is referred to herein as a "rolling fast Fourier transform" or "rolling FFT," and may be utilized in conjunction with any of the systems, architectures, methods, and techniques described herein) (Para. [0392]-[0394]) .  
28.	Regarding claim 21, Claim 21 recites a method with substantially the same limitations of claim 1. Therefore the rejection applied to claim 1 also applies to claim 21. Bell further teaches wherein the storage medium includes a predefined data structure having a multi- dimensional array structure (e.g., For example, the standardized query may be included in one or more objects or arrays of a JSON file.) (Para. [0037]); wherein one dimension of arrays of the multi-dimensional array structure is identified by a pre-determined time interval over a predetermined time period (e.g., When the standardized query is received at the data provider 704a, the data provider 704a extracts query parameters from the standardized query 709 (block 764). The query parameters may include parameters associated with time (e.g., a timeframe for In embodiments in which a sampling rate is specified, obtaining the data may include ensuring the data includes data points with timestamps matching each of the sample points indicated by the timeframe and sampling rate. This may be done for each timeframe and sampling rate. As noted above, these sample points correspond to integer multiples of the period of the sampling rate at or following the start time of the timeframe and occurring at or before the end time of the timeframe. If the data points stored in the data source 702 do not include a data point for one or more of the times associated with the sample points, additional data points may be added having timestamps corresponding to the sample points. The additional data points may be assigned values associated with values of data entries within the data source 702 that are most closely prior to the timestamp in time) (Para. [0382]). 
Bell does not specifically teach and wherein a frequency of acquiring and storing the data signals, the control signals, or both is about every 0.1 milliseconds or greater to about every 10 seconds or less. 7  
Middleton teaches and wherein a frequency of acquiring and storing the data signals, the control signals, or both is about every 0.1 milliseconds or greater to about every 10 seconds or less (e.g., If the timestamp on the received data point is earlier than the timestamp of the previous point received for the tag (i.e. the point is out of sequence), the received point is tabled with the 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Bell and Middleton before him/her, to modify the teachings of Bell to include the teachings of Middleton with the motivation to reduce, in a meaningful manner, the quantity of data points plotted on a graphical display representing a set of time-series data point values (Middleton: Para. [0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jensen (Pub: 2013/0223494) disclose the Time-Stamped Emissions Data Collection for Process Control Devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116